                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                          1:20 CV 119 MOC WCM

ANGELA SUE LIVELY and                              )
LOUIS LIVELY                                       )
                                                   )
                     Plaintiffs,                   )           ORDER
                                                   )
        v.                                         )
                                                   )
ROGER LANE REED and                                )
REED AND SONS, INC., d/b/a                         )
Reed’s Used Auto Parts/Reed’s Auto Parts           )
                                                   )
                 Defendants.                       )
____________________________________               )

        This matter is before the Court on Plaintiffs’ Motion to Compel (Doc. 24).

The Motion is fully briefed and is ripe for ruling. Docs. 25, 27, 28.

   I.        The Discovery Dispute

        This case arises out of a motor vehicle accident. Plaintiffs allege that a

vehicle operated by Angela Sue Lively was struck by a vehicle that was

operated by Roger Lane Reed (“Reed”) and owned by Reed and Sons, Inc., doing

business as Reed’s Used Auto Parts / Reed’s Auto Parts (“Reed’s Auto Parts”).

        The Motion to Compel involves a dispute over information regarding

Defendants’ insurance coverage. Defendants state that they have produced

copies of three insurance policies: (1) a commercial auto policy issued to Reed’s

Auto Parts; (2) an umbrella policy issued to Reed’s Auto Parts, and (3) a


                                         1

    Case 1:20-cv-00119-MOC-WCM Document 30 Filed 03/29/21 Page 1 of 11
personal auto policy issued to Reed. Doc. 27 at 7. Plaintiffs acknowledge the

production of these policies,1 and the parties appear to agree that these

documents indicate policy limits totaling $2,000,000.00. See Doc. 25 at 9; Doc.

27 at 7.

      Plaintiffs, however, seek the production of other documents related to

Defendants’ insurance coverage. Specifically, Plaintiffs ask that Defendants be

required to produce documents through which Defendants’ insurance carrier

has agreed to provide coverage for a judgment that may exceed the available

policy limits.

      Plaintiffs primarily contend that such an agreement would constitute an

“insurance agreement” that must be disclosed pursuant to Rule 26(a)(1)(A)(iv).

Doc 25 at 8. In the alternative, Plaintiffs assert that this information should

be produced in response to a document request they have served which seeks

“any and all agreements and/or correspondence that reflect any agreement by

any insurance or indemnity company to cover any excess verdict that may

result from the trial of this case” (“Request 15”). Doc. 25 at 8, n. 1.

      In response, Defendants argue that Rule 26(a)(1)(A)(iv) “covers policies

– not communications about insurance policies or coverage.” Doc. 27 at 8.




1Plaintiffs state that these policies were not produced until January 11, 2021 and
only after Plaintiffs’ counsel requested them. Doc. 25 at 8.

                                         2

    Case 1:20-cv-00119-MOC-WCM Document 30 Filed 03/29/21 Page 2 of 11
Defendants further contend that Request 15 does not seek relevant

information. Doc. 27 at 13-15.

   II.     Legal Standards

         Rule 26(a)(1)(A) of the Rules of Civil Procedure requires that, unless

otherwise stipulated or ordered by the court, parties provide certain

information to the other parties to an action even without a discovery request.

The information to be produced in a party’s initial disclosures includes “for

inspection and copying as under Rule 34, any insurance agreement under

which an insurance business may be liable to satisfy all or part of a possible

judgment in the action or to indemnify or reimburse for payments made to

satisfy the judgment.” Fed. R. Civ. P. 26(a)(1)(A)(iv). A motion to compel may

be filed where a party fails to make its initial disclosures. Fed. R. Civ. P.

37(a)(3)(A).

   III.    Discussion

           A. Documents Sought

         An initial issue here is the identification of the specific documents

Plaintiffs seek to obtain. By the Motion to Compel, Plaintiffs ask that

Defendants be required “to disclose all insurance coverage related to this action

including any excess protection whereby any insurance carrier, including

Reed’s Auto Parts’ insurance carrier Star Insurance Company, has agreed to

pay any judgment that exceeds the represented $2 million policy limits or

                                        3

    Case 1:20-cv-00119-MOC-WCM Document 30 Filed 03/29/21 Page 3 of 11
indemnify defendants for same.” Doc. 24 at 1. Plaintiffs contend that

agreements through which an insurance carrier agrees to pay more than its

policy limits “may be referred to as ‘comfort,’ ‘blue sky,’ ‘excess assurance

protection,’ or ‘excess insurance protection’ letters.” Doc. 25 at 8. In support of

this position, Plaintiffs cite to King v. Allstate Ins. Co., No. 11-CV-00103-WJM-

BNB, 2013 WL 4461593 (D. Colo. Aug. 20, 2013) in which the following

appears:

             At his deposition, Mr. Kaudy testified that Allstate
             could have or should have offered a “comfort letter” to
             Ms. Lauk. A “comfort letter” is given to an insured by
             his or her insurer in advance of trial. In a “comfort
             letter”, the insurer typically waives the policy limit
             and agrees to pay the full amount of any excess
             judgment.

             King, 2013 WL 4461593, at *6.

      According to Plaintiffs, Defendants have refused to state whether any

such letter agreements exist. Plaintiffs assert that such a letter agreement “is

an insurance agreement by definition and merely modifies or amends the

existing policy limits” and therefore this Court should “order defendants to

acknowledge whether such an insurance agreement exists” and, assuming

such an agreement does exist, allow Plaintiffs to inspect and copy the

agreement.

      Defendants have not, in opposition to the Motion to Compel, argued that

the documents Plaintiffs seek do not exist. Doc. 25 at 8. Similarly, in response

                                        4

    Case 1:20-cv-00119-MOC-WCM Document 30 Filed 03/29/21 Page 4 of 11
to Request 15, Defendants only objected on relevancy grounds2 and did not

state that documents responsive to Request 15 do not exist. Therefore, and

setting aside the question of whether Defendants’ response to Request 15 is

complete, it appears from the record that at least some documents of the type

Plaintiffs are seeking may exist such that a ruling on the Motion to Compel

would be proper. See e.g., Patrick v. Teays Valley Trustees, LLC, 297 F.R.D.

248, 259 (N.D. W. Va. 2013) (explaining that while a court cannot compel a

party to produce documents based solely on speculation that such documents

may exist, plaintiffs had “good reason to suspect” that defendant was

withholding responsive documents based on defendant’s response that it was

producing documents “to the extent they are discoverable” and concluding that

“[b]y stating to Plaintiffs that it will produce all documents it determines to be

relevant, Defendant’s response ‘hides the ball’ by leaving Plaintiffs ‘wondering

... what documents are being withheld.’”) (quoting Athridge v. Aetna Casualty

and Surety Co., 184 F.R.D. 181, 190 (D.D.C.1998)).

         B. Initial Disclosures

      As noted by one court, “[a] plain reading of [the initial disclosure rule]

indicates it is clearly designed for parties to produce documentation of any

insurance policies that give rise to an insurer’s obligation to indemnify or hold


2Defendants did not object to Request 15 based on an assertion of attorney-client
privilege, work product protection, or other confidentiality concerns.

                                        5

    Case 1:20-cv-00119-MOC-WCM Document 30 Filed 03/29/21 Page 5 of 11
its insured harmless for a judgment.” Excelsior Coll. v. Frye, 233 F.R.D. 583,

585 (S.D. Cal. 2006).

      Further, the history of Rule 26 is informative. The Advisory Committee

Notes for the 1970 Amendments to Rule 26 include a lengthy discussion of

“whether defendant’s liability insurance coverage is subject to discovery in the

usual situation when the insurance coverage is not itself admissible and does

not bear on another issue in the case.” While recognizing a close division in

the case law, the 1970 Amendment resolved the issue “in favor of disclosure,”

explaining that:

            Disclosure of insurance coverage will enable counsel
            for both sides to make the same realistic appraisal of
            the case, so that settlement and litigation strategy are
            based on knowledge and not speculation. It will
            conduce to settlement and avoid protracted litigation
            in some cases, though in others it may have an
            opposite effect. The amendment is limited to insurance
            coverage, which should be distinguished from any
            other facts concerning defendant's financial status (1)
            because insurance is an asset created specifically to
            satisfy the claim; (2) because the insurance company
            ordinarily controls the litigation; (3) because
            information about coverage is available only from
            defendant or his insurer; and (4) because disclosure
            does not involve a significant invasion of privacy.

      In 1993, the Rule was amended to impose on parties a duty of disclosure,

without awaiting a formal discovery request. See Advisory Committee Notes




                                       6

    Case 1:20-cv-00119-MOC-WCM Document 30 Filed 03/29/21 Page 6 of 11
for the 1993 Amendment.3 See also Aecon Buildings, Inc. v. Zurich North

America, No. C07-832MJP, 2008 WL 3927797, at *3 (W.D. Wash. Aug. 21,

2008) (“The purpose of [Rule 26(a)(1)(A)(iv)] includes ‘enabl[ing] counsel for

both sides to make the same realistic appraisal of the case, so that settlement

and litigation strategy are based on knowledge and not speculation.”) (citing

1970 Advisory Committee Notes).

      Here, Plaintiffs argue that if Defendants’ insurer agreed to provide

excess insurance protection in this case, “that insurance agreement constitutes

an ‘insurance agreement’” within the scope of Defendants’ Rule 26(a)(1)(A)

initial disclosure obligations. Doc. 25 at 10. In contrast, Defendants’ contend

that only liability insurance policies themselves qualify as “insurance

agreements” under the Rule. See Doc. 27 at 2.

      The authorities the parties have submitted do not address this issue

precisely. See Excelsior, 233 F.R.D. at 585 (“Not surprisingly, there is no

published case law defining specifically what insurance information must be

produced pursuant to [the initial disclosure rule], and what is not required”).

      Plaintiffs’ cases focus on the production of excess insurance policies as

part of a party’s initial disclosure obligations, not whether letter agreements



3The Advisory Committee Notes for the 2000 Amendments state that even where a
case is “exempted from initial disclosure…the insurance information
described…should be subject to discovery….”

                                       7

    Case 1:20-cv-00119-MOC-WCM Document 30 Filed 03/29/21 Page 7 of 11
of the sort alleged here must be produced with the initial disclosures. See e.g.,

Regalado v. Techtronic Industries North America, Inc., No. 3:13-cv-4267-L,

2015 WL 10818616 (N.D. Tex. Feb. 24, 2015) (requiring production of excess

insurance policy pursuant to Rule 26(a)(1)(A)(iv)); Rivera v. United States, No.

EP-15-CV-21-KC, 2015 WL 13649403 (W.D. Tex. Dec. 22, 2015) (requiring

production of excess and umbrella coverages pursuant to Rule (a)(1)(A)(iv));

N.T. by and through Nelson v. Children’s Hospital Medical Center, No.

1:13cv230, 2017 WL 5953432 (S.D. Ohio June 30, 2017) (ordering production

of excess policies pursuant to Rule (a)(1)(A)(iv)).4

      Defendants’ cases reference the production of communications regarding

policies and insurance coverage but not whether the type of letter agreement

described by Plaintiffs should be considered an “agreement” for purposes of the

initial disclosures. See e.g., S. Rehab. Network v. Sharpe, No. 5:99CV353-BR,

2000 WL 33682699 (E.D.N.C. Jan. 14, 2000) (denying plaintiff’s motion to

compel production of correspondence between insurer and insured possibly

containing information related to the conditions and the amount of coverage

where plaintiff had been previously provided with the policy itself); Excelsior,




4 Plaintiffs also cite Lee v. State Farm Mut. Auto Ins. Co., 249 F.R.D. 662 (D. Col.
March 3, 2008), which dealt with, among other things, the existence of an “excess
assurance protection” (“EAP”) letter in the context of a bad faith claim against the
insurer. The Lee court did not, however, consider the EAP letter in the context of the
required initial disclosures.

                                          8

    Case 1:20-cv-00119-MOC-WCM Document 30 Filed 03/29/21 Page 8 of 11
233 F.R.D. at 586 (initial disclosure rule did not require insurer to disclose

release or settlement agreements with defendants regarding insurer’s

obligations or liability under the policy or documents setting forth the amount

of the policy remaining); Native American Arts, Inc. v. Bundy–Howard, No. 01

C 1618, 2003 WL 1524649 (N.D. Ill. March 20, 2003) (initial disclosure rule’s

reference to “any insurance agreement” did not embrace an insurer’s

reservation of rights letter, and holding the plaintiff was entitled to nothing

more than the insurance policies themselves).

      Plaintiffs’ briefing confirms that Plaintiffs seek only the disclosure of any

agreement by Defendants’ insurer to provide coverage in excess of the limits

set out in the previously produced policies. See Doc. 28 at 10 (“the Livelys are

not asking this Court to compel the disclosure of a ‘reservation of right’ letter,

‘the costs of the defense’ or any agreement with respect to a ‘change of counsel’

in this case. Instead, they are asking this Court to compel the disclosure of Star

Insurance Company’s agreement to provide excess insurance protection in this

case”).

      Having considered the parties’ arguments and applicable authorities,

the undersigned is persuaded that to the extent Defendants’ insurance

company has provided Defendants with a letter in which the carrier agrees to

satisfy all or part of a possible judgment in this action or to indemnify or

reimburse Defendants for payments made to satisfy such a judgment, in

                                        9

    Case 1:20-cv-00119-MOC-WCM Document 30 Filed 03/29/21 Page 9 of 11
amounts over and above the limits of the coverage described by the policies

previously provided, such information should be produced to Plaintiffs. That

is, for the purposes of Rule 26(a)(1)(A)(iv), there would appear to be no

meaningful distinction between an insurance carrier’s commitment to pay such

sums when the agreement is written in the traditional form of an insurance

policy and when the agreement is written more informally on the insurance

company’s letterhead. See Excelsior, 233 F.R.D. at 586 (the initial disclosure

rule requires “the disclosure of an insurance policy or other agreement that

gives rise to an insurer's obligation to indemnify or hold its insured harmless

for a judgment….”)(emphasis added).5

      IT IS THEREFORE ORDERED that:

      1. The Motion to Compel (Doc. 24) is GRANTED IN PART and

         Defendants are directed, on or before April 12, 2021, to make

         available for inspection and copying any agreement by which

         Defendants’ insurer has agreed to satisfy all or part of a possible

         judgment in this action or to indemnify or reimburse Defendants for

         payments made to satisfy such a judgment, in amounts over and


5 The undersigned does not reach Plaintiffs’ alternative argument that any pertinent
letter agreements should likewise be produced in response to Request 15. Further, it
is likewise unnecessary to address the question of whether other information related
to applicable insurance agreements, beyond the agreements themselves, should be
produced by Defendants in response to Request 15 as the Motion to Compel does not
appear to seek such information.

                                        10

    Case 1:20-cv-00119-MOC-WCM Document 30 Filed 03/29/21 Page 10 of 11
     above the amount of the coverages as represented in the insurance

     policies previously produced.

  2. The Motion to Compel is DENIED in all other respects.



                                     Signed: March 26, 2021




                                     11

Case 1:20-cv-00119-MOC-WCM Document 30 Filed 03/29/21 Page 11 of 11
